DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 17 & 18 recite the limitation “the equal angle Δθ” which lacks antecedent basis because there is no previous mention of this limitation in claim 15. The Examiner suggests amending claims 17 & 18 to be dependent on claim 16, which recites an equal angle Δθ.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Someno et al. (US 2006/0039047).
In regard to claim 1, Someno et al. discloses a holographic storage method based on angle-shift multiplexing (paragraph 0027: “controlling an incidence position and an incidence angle of the reference beam 15 with respect to the thicknesswise direction of the recording medium 30 by means of the mirror 12”), comprising achieving one-to-one correspondence between an incident angle of a reference light and a position of the reference light (paragraph 0030: “In the recording medium 30 are formed a plurality of hologram groups 32, each being composed of a plurality of holograms 31 disposed in the thicknesswise direction of the recording medium 30 so as to correspond to the incidence position and the incidence angle of the reference beam 15 set by the mirror 12”; see also Figure 1).
In regard to claim 2, Someno et al. discloses that the incident angles of the reference light are different between overlapping holograms in a recording block (as shown in Figure 1).
In regard to claim 7, Someno et al. discloses a holographic storage method based on angle-shift multiplexing (paragraph 0027: “controlling an incidence position and an incidence angle of the reference beam 15 with respect to the thicknesswise direction of the recording medium 30 by means of the mirror 12”), comprising: achieving one-to-one correspondence between an incident angle of a reference light and a writing position of the reference light on a storage medium in a writing process (paragraph 0030: “In the recording medium 30 are formed a plurality of hologram groups 32, each being composed of a plurality of holograms 31 disposed in the thicknesswise direction 
In regard to claim 15, Someno et al. discloses a holographic storage device (Figure 1) based on angle-shift multiplexing (paragraph 0027: “controlling an incidence position and an incidence angle of the reference beam 15 with respect to the thicknesswise direction of the recording medium 30 by means of the mirror 12”), comprising: a light source (10); a reference optical path (as shown); a signal optical path (as shown); and a medium platform (30), wherein a light emitted by the light source is divided to form a reference light transmitted along the reference optical path and a signal light transmitted along the signal optical path, the reference light interferes with the signal light on a storage medium supported by the medium platform to form holographic storage image information (paragraph 0029: “forming as the hologram 31 interference fringes between the reference beam 15 and an object beam having encoded information in a page unit can record information”; paragraph 0063: “by separating the light emitted from the light emitting part 10 to use a part of the separated light as an object beam, the holographic device may both write and read out the holograms 31”), the holographic storage device based on angle-shift multiplexing further comprising a control mechanism (Figure 1, element 14) for controlling an incident angle .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Someno et al. in view of Toishi (US 2005/0264860).
For a description of Someno et al., see the rejection above. However, Someno et al. does not disclose: in regard to claim 3, wherein a recording/reproducing position is accessed through translation and rotation of a medium.
Toishi discloses: in regard to claim 3, a holographic recording apparatus wherein a recording/reproducing position is accessed through translation and rotation of a medium (paragraph 0018: “Multiplex recording can be performed in the depth direction of the hologram recording medium by driving one of the hologram recording medium and the phase modulator”; paragraph 0058: “Since the hologram recording medium 101 
It would have been obvious to one of ordinary in the art at the time the application was filed to have applied these teachings of Toishi to the method of Someno et al., the motivation being to increase recording density (see paragraphs 0011-0012).
Allowable Subject Matter
Claims 4-6, 8-14, 16 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Someno et al., teaches all claimed limitations as noted in the rejections above. However, Someno et al. does not teach or suggest: in claim 4, wherein a crossing angle of 45 degrees or more is formed between each row of hologram sequence of shift multiplex recording for recording; in claim 8, wherein the reference light is divided into a plurality of sub-beams changing at an equal angle Δθ, and a writing position of a sub-beam on the storage medium changes at an equal Δθ, the sub-beams are arranged in a matrix and changed at equal distances dx and dy in two mutually perpendicular x and y directions on the storage medium, or the storage medium is moved to change the sub-beams at equal distances dx and dy in two mutually perpendicular directions on the storage medium, only one sub-beam is controlled to illuminate the storage medium for each writing, and dx and dy are shift steps of shift multiplexing in horizontal and vertical directions respectively; and in claim 16, wherein the control mechanism is a beam splitter dividing the reference light into a plurality of sub-beams that change at an equal angle Δθ and the beam splitter controls only one sub-beam to illuminate the storage medium for each writing; and in regard to claim 20, wherein the medium platform further includes a translation mechanism for driving the storage medium to translate and achieve the shift multiplexing and cross .
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Itoh et al. (US 2002/0051419) discloses a hologram recording apparatus wherein after completing the recording of the first page of hologram, the recording medium is rotated by a predetermined angular amount to change the incident angle of the recording reference light beam on the recording medium; then recording of a second page of hologram is performed by the same procedure as the first page.
Kasazumi et al. (US 2002/0075776) discloses a device wherein the angle multiplexing is provided by shifting a position irradiated with a spherical wave reference beam, instead of an angle of incidence of the reference beam.
Chuang (US 2005/0185231) discloses an incident-angle multiplexing method, wherein the conical mirror is exchanged every multiplexing and recording a plurality of data masks to change the incident angle of the reference beam for recording.
Sigel et al. (US 7,187,481) discloses a system wherein an incident array of optical data signals is formed by multiple data beams, generated from the simultaneous readout of multiple holograms recorded initially as Fourier holograms in a first holographic data storage medium.
Gabor et al. (US 2008/0037085) discloses a method wherein combined multiplexing is implemented by means of a confocal optical arrangement that reduces 
Yamamoto et al. (US 2009/0161519) discloses an apparatus wherein in addition to angular multiplexing recording around the y-axis, shift multiplexing recording is performed by shifting each relative position between the information beam and the reference beam and the holographic-memory recording medium in the x-axis direction and the y-axis direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688